Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tae-Woong Koo on July 21, 2021.
The application has been amended as follows: 
In claim 12, line 6, delete “steerer configured” and insert therein --steerer, distinct and separate from the light projector, configured--.
In claim 20, lines 20-21, delete “light to the eye of the wearer; producing a reflection on a surface the eye of the wearer” and insert therein --light having a particular intensity to the eye of the wearer; producing a reflection on a surface of the eye of the wearer in response to providing the light having the particular intensity to the eye--.

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 2-7, 11-13, 15, 16 and 18-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Aronsson (US 9,916,005 B2) teaches a head-mounted display device for providing augmented reality contents to a wearer comprising a light projector and eye tracker. 
However, Aronsson does not teach wherein “the sensor is configured to determine the position of the pupil of the eye of the wearer by scanning a predefined area that includes the pupil of the eye of the wearer and obtaining a contour profile of the surface of the eye of the wearer” as to claim 11; or comprising “a beam steerer, distinct and separate from the light projector, configured to change a direction of the light from the light projector based on the position of the pupil” as to claim(s) 12; or “providing, with the light projector, a light having a particular intensity to the eye of the wearer; producing a reflection on a surface of the eye of the wearer in response to providing the light having the particular intensity to the eye” as to claim(s) 20.  
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 22, 2021